                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Anne Marie Estevez (pro hac vice)
                     2   200 Biscayne Boulevard, Suite 5300
                         Miami, FL 33131
                     3   T: 305.415.3000
                         F: 305.415.3001
                     4   annemarie.estevez@morganlewis.com

                     5   Stephanie Schuster (pro hac vice)
                         Patrick A. Harvey (pro hac vice)
                     6   Clara Kollm (pro hac vice)
                         1111 Pennsylvania Avenue, NW
                     7   Washington, DC 20004
                         T: 202.739.3000
                     8   F: 202.739.3001
                         stephanie.schuster@morganlewis.com
                     9   patrick.harvey@morganlewis.com
                         clara.kollm@morganlewis.com
                    10
                         Kathy H. Gao (CA Bar No. 259019)
                    11   300 South Grand Avenue, 22nd Floor
                         Los Angeles, CA 90071
                    12   T: 213.612.2500
                         F: 213.612.2501
                    13   kathy.gao@morganlewis.com

                    14   Attorneys for Defendants

                    15                       IN THE UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                    16                              SAN FRANCISCO DIVISION

                    17
                          SCOTT CRAWFORD and JARVIS
                    18    JERNIGAN, JR.,
                                                                   Case No. 3:17-cv-02664-RS
                    19                               Plaintiffs,    ORDER
                                                                   STIPULATED MOTION TO EXTEND
                    20                         v.                  STAY AS MODIFED BY THE COURT

                    21    UBER TECHNOLOGIES, INC. and              Hon. Richard J. Seeborg
                          RASIER, LLC,
                    22
                                                     Defendants.
                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
                     1                           STIPULATED MOTION TO EXTEND STAY

                     2          Plaintiffs Scott Crawford and Jarvis Jernigan, Jr. (“Plaintiffs”), and Defendants Uber

                     3   Technologies, Inc. and Rasier, LLC (“Defendants”) (collectively, the “Parties”), through counsel,

                     4   submit this Joint Motion to Extend the Stay. In support of this stipulated joint motion, the Parties

                     5   state as follows:

                     6          1.      On October 17, 2018, the Parties participated in a mediation session conducted by

                     7   Mediator Howard A. Herman. ECF No. 111.

                     8          2.      With the assistance of Mediator Herman, the Parties negotiated a confidential

                     9   agreement to, among other things, jointly seek an order staying all proceedings in this action for

                    10   eighteen months.

                    11          3.      On October 30, 2018, the Parties filed a Joint Stipulation to Stay Proceedings in the

                    12   captioned case seeking an eighteen month stay. ECF No. 113.

                    13          4.      On November 5, 2018, this Court granted the joint request for a stay, but modified

                    14   the stay to only twelve months. ECF No. 114 ¶¶ 3, 6.

                    15          5.      The parties continue to believe that they will be more likely to resolve the case if

                    16   the Court enters the original eighteen month stay to which the parties agreed.

                    17          6.      An order extending the stay would also impact the scheduled November 7, 2019

                    18   status conference and attendant deadline to file a joint case management statement by October 31,

                    19   2019. As such, the parties further request the Court to continue the status conference and attendant

                    20   deadline to submit a joint case management statement to a date after April 30, 2020.

                    21

                    22          WHEREFORE, the Parties jointly move this Court to extend the stay entered in this case to

                    23   April 30, 2020, and to continue the status conference and attendant deadline to submit a joint

                    24   management statement to dates after April 30, 2020. Pretrial Conference set for June 10, 2020 at
                         10:00 am. Bench Trial set for June 22, 2020 at 9:00 am. Further Case Management Conference
                    25   set for May 14, 2020 at 10:00 am. Case Management Statement due May 7, 2020.

                    26                       [SIGNATURES APPEAR ON THE FOLLOWING PAGE]

                    27

                    28                                                    2
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
                     1
                         Dated: October 24, 2019                         Respectfully submitted,
                     2
                                                                         s/Anne Marie Estevez
                     3                                                   MORGAN, LEWIS & BOCKIUS LLP
                                                                         By: s/ Anne Marie Estevez
                     4                                                   Anne Marie Estevez
                                                                         Stephanie Schuster
                     5                                                   Patrick A. Harvey
                                                                         Clara Kollm
                     6                                                   Kathy H. Gao

                     7                                                   Attorneys for Defendants

                     8                                                   s/ Garret DeReus
                                                                         BIZER AND DEREUS, LLC
                     9                                                   Garret DeReus
                                                                         Andrew Bizer
                    10
                                                                         Attorney for Plaintiffs
                    11
                                                                         s/ William Most
                    12                                                   AQUA TERRA AERIS LAW GROUP
                                                                         William Most
                    13
                                                                         Attorney for Plaintiffs
                    14

                    15           Pursuant to Local Rule 5-1(i)(3), I hereby attest that I will have on file all holographic
                         signatures corresponding to any signature indicated by a conformed signature (s/) within this e-
                    16   filed document.

                    17
                                                                         s/Anne Marie Estevez
                    18                                                   Anne Marie Estevez

                    19
                         PURSUANT TO STIPULATION
                    20
                         IT IS SO ORDERED, this ______day
                                                 25th     of October, 2019.
                    21

                    22

                    23   Hon. Richard Seeborg
                         United States District Judge
                    24

                    25

                    26

                    27

                    28                                                   3
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
